Exhibit 10.1

 

OMNIBUS ADDENDUM

 

OMNIBUS ADDENDUM (the “Addendum”), dated as of July 7, 2005, to the various
Terms Documents to the Amended and Restated Indenture, dated as of October 15,
2004 (the “Indenture”), as supplemented by the Amended and Restated Asset Pool
One Supplement, dated as of October 15, 2004, as amended by the First Amendment,
dated as of May 10, 2005 (the “Asset Pool One Supplement”), and as further
supplemented by the Amended and Restated CHASEseries Indenture Supplement, dated
as of October 15, 2004 (the “Indenture Supplement”), by and between Chase
Issuance Trust, as Issuer (the “Issuer”), and Wells Fargo Bank, National
Association (“Wells Fargo”), as Indenture Trustee (in such capacity, the
“Indenture Trustee”) and Collateral Agent (in such capacity, the “Collateral
Agent”) listed on Schedule A (collectively, the “Class A Terms Documents”),
Schedule B (collectively, the “Class B Terms Documents”) and Schedule C
(collectively, the “Class C Terms Documents” and together with the Class A Terms
Documents and the Class B Terms Documents, the “Terms Documents”) attached
hereto.

 

W I T N E S S E T H

 

WHEREAS, the CHASEseries (formerly known as the ONEseries) of notes is a
multi-tranche Series that may be issued in three Classes, the first of which are
the “CHASEseries Class A Notes,” which notes shall belong to Class A; the second
of which are the “CHASEseries Class B Notes,” which notes shall belong to Class
B; the third of which are the “CHASEseries Class C Notes,” which notes shall
belong to Class C; and each Class of CHASEseries Notes may consist of one or
more Tranches;

 

WHEREAS, pursuant to Section 2.02(c) of each of the Class A Terms Documents, the
Issuer may change the percentages or the formulas for determining the Class A
Required Subordinated Amount of Class B Notes and Class A Required Subordinated
Amount of Class C Notes respectively set forth in Section 2.02(a) or (b) without
the consent of any Noteholder so long as the Issuer has (i) received written
confirmation from each Note Rating Agency that has rated any Outstanding Class A
Notes that the change in either of such percentages or formulas, as applicable,
will not result in a Ratings Effect with respect to any Outstanding Class A
Notes and (ii) delivered to the Indenture Trustee and the Note Rating Agencies a
Master Trust Tax Opinion and an Issuer Tax Opinion;



--------------------------------------------------------------------------------

WHEREAS, the Indenture Trustee and each Note Rating Agency has received a Master
Trust Tax Opinion and an Issuer Tax Opinion; and the Issuer has received written
confirmation from each Note Rating Agency that has rated any Outstanding Class A
Notes of the CHASEseries that the change in the percentage for determining the
Class A Required Subordinated Amount of Class B Notes and the Class A Required
Subordinated Amount of Class C Notes will not result in a Ratings Effect with
respect to any Outstanding Class A Notes;

 

WHEREAS, pursuant to Section 2.02(b) of the Class B Terms Documents, the Issuer
may change the percentage or the formula for determining the Class B Required
Subordinated Amount of Class C Notes set forth in clause Section 2.02(a),
without the consent of any Noteholder so long as the Issuer has (i) received
written confirmation from each Note Rating Agency that has rated any Outstanding
Notes of the CHASEseries that the change in such percentage or formula will not
result in a Ratings Effect with respect to any Outstanding Class B Notes and
(ii) delivered to the Indenture Trustee and the Note Rating Agencies a Master
Trust Tax Opinion and an Issuer Tax Opinion;

 

WHEREAS, the Indenture Trustee and each Note Rating Agency has received a Master
Trust Tax Opinion and an Issuer Tax Opinion; and the Issuer has received written
confirmation from each Note Rating Agency that has rated any Outstanding Class B
Notes of the CHASEseries that the change in the percentage for determining the
Class B Required Subordinated Amount of Class C Notes will not result in a
Ratings Effect with respect to any Outstanding Class B Notes;

 

WHEREAS, pursuant to Section 2.05 of the Class C Terms Documents, the Issuer may
change the percentage and methodology set forth in Section 2.05 for calculating
the amount targeted to be on deposit in the Class C Reserve Sub-Account for the
Class C Notes without the consent of any Noteholder so long as the Issuer has
(i) received written confirmation from each Note Rating Agency that has rated
any Outstanding Notes of the CHASEseries that the change in such percentage or
formula will not result in a Ratings Effect with respect to any Outstanding
Class C Notes and (ii) delivered to the Indenture Trustee and the Note Rating
Agencies a Master Trust Tax Opinion and an Issuer Tax Opinion;

 

WHEREAS, the Indenture Trustee and each Note Rating Agency has received a Master
Trust Tax Opinion and an Issuer Tax Opinion; and the Issuer has received written
confirmation from each Note Rating Agency that has rated any

 

2



--------------------------------------------------------------------------------

Outstanding Class C Notes of the CHASEseries that the change in the Class C
Reserve Account Percentage will not result in a Ratings Effect with respect to
any Outstanding Class C Notes; and

 

WHEREAS, all other conditions precedent to the execution of this Addendum have
been complied with;

 

NOW, THEREFORE, it is hereby agreed by and among the parties hereto in the
manner set forth below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Terms Documents, or if not therein, the Indenture, the Indenture
Supplement or the Asset Pool One Supplement.

 

SECTION 1. Modification to Section 2.02(a) and 2.02(b) of the Class A Terms
Documents.

 

(a) The percentage set forth in Section 2.02(a) of each Class A Terms Document
is hereby reduced from 8.47953% to 7.80347%.

 

(b) The percentage set forth in Section 2.02(b) of each Class A Terms Document
is hereby reduced from 8.47953% to 7.80347%.

 

SECTION 2. Modification to Section 2.02(a) of the Class B Terms Documents. The
percentage set forth in Section 2.02(a)(1)(ii) of each Class B Terms Document is
hereby reduced from 7.81671% to 7.23861%.

 

SECTION 3. Modification to Definition of Class C Reserve Account Percentage in
the Class C Terms Documents. The defined term for Class C Reserve Account
Percentage in each Class C Terms Document is hereby modified to read in its
entirety as follows:

 

“Class C Reserve Account Percentage” means, for any Monthly Period, (i) zero, if
the Quarterly Excess Spread Percentage for such Monthly Period is greater than
or equal to 4.50%, (ii) 1.25%, if the Quarterly Excess Spread Percentage for
such Monthly Period is less than 4.50% and greater than or equal to 4.00%, (iii)
1.75%, if the Quarterly Excess Spread Percentage for such Monthly Period is less
than 4.00% and greater than or equal to 3.50%, (iv) 2.75%,

 

3



--------------------------------------------------------------------------------

if the Quarterly Excess Spread Percentage is less than 3.50% and greater than or
equal to 3.00%; (v) 4.00%, if the Quarterly Excess Spread Percentage for such
Monthly Period is less than 3.00% and greater than or equal to 2.50%, (vi)
5.00%, if the Quarterly Excess Spread Percentage is less than 2.50% and greater
than or equal to 2.00%, (vii) 6.00%, if the Quarterly Excess Spread Percentage
for such Monthly Period is less than 2.00% and greater than or equal to 0.00%
and (viii) 6.75%, if the Quarterly Excess Spread Percentage for such Monthly
Period is less than 0.00%.

 

SECTION 4. Ratification of the Terms Documents. As modified by this Addendum,
the Terms Documents are in all respects ratified and confirmed, and the Terms
Documents, as so modified by this Addendum shall be read, taken and construed as
one and the same instrument.

 

SECTION 5. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Addendum shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms or
portions thereof shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Addendum and shall in no way affect the
validity or enforceability of the other covenants, agreements, provisions or
terms or portions of this Addendum.

 

SECTION 6. Counterparts. This Addendum may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

 

SECTION 7. Headings. The headings of the several paragraphs of this Addendum are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Addendum.

 

SECTION 8. Waiver of Conditions. By executing this Addendum, the parties hereto
waive any other conditions under the Terms Documents which are required to enter
into this Addendum and the transactions contemplated hereby, including without
limitation any requirement for prior written notice.

 

SECTION 9. GOVERNING LAW. THIS ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS ADDENDUM SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE ISSUANCE TRUST, as Issuer By:  

CHASE BANK USA, NATIONAL

ASSOCIATION,

as Beneficiary and not in its

individual capacity

By:  

/s/ Keith W. Schuck

--------------------------------------------------------------------------------

Name:   Keith W. Schuck Title:   President

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Indenture Trustee and as Collateral Agent

and not in its individual capacity

By:  

/s/ Cheryl Zimmerman

--------------------------------------------------------------------------------

Name:   Cheryl Zimmerman Title:   Assistant Vice President

 

Acknowledged and Accepted:

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Transferor, Servicer and Administrator
By:  

/s/ Keith W. Schuck

--------------------------------------------------------------------------------

Name:   Keith W. Schuck Title:   President



--------------------------------------------------------------------------------

Schedule A

 

CHASEseries

 

Class A

 

  1. Class A(2002-1) Terms Document, dated as of May 22, 2002, to the Amended
and Restated Indenture, dated as of October 15, 2004 (the “Indenture”), as
supplemented by the Amended and Restated Asset Pool One Supplement, dated as of
October 15, 2004, as amended by the First Amendment, dated as of May 10, 2005
(the “Asset Pool One Supplement”), and as further supplemented by the Amended
and Restated CHASEseries Indenture Supplement, dated as of October 15, 2004 (the
“Indenture Supplement”), by and between Chase Issuance Trust, as Issuer (the
“Issuer”), and Wells Fargo Bank, National Association (“Wells Fargo”), as
Indenture Trustee (in such capacity, the “Indenture Trustee”) and Collateral
Agent (in such capacity, the “Collateral Agent”).

 

  2. Class A(2002-3) Terms Document, dated as of September 17, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  3. Class A(2002-4) Terms Document, dated as of October 23, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  4. Class A(2002-5) Terms Document, dated as of November 6, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  5. Class A(2002-6) Terms Document, dated as of November 8, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  6. Class A(2003-1) Terms Document, dated as of February 5, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  7. Class A(2003-2) Terms Document, dated as of March 4, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

A-1



--------------------------------------------------------------------------------

  8. Class A(2003-3) Terms Document, dated as of April 16, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  9. Class A(2003-4) Terms Document, dated as of May 22, 2003, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

  10. Class A(2003-5) Terms Document, dated as of June 16, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  11. Class A(2003-6) Terms Document, dated as of June 16, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  12. Class A(2003-7) Terms Document, dated as of July 30, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  13. Class A(2003-8) Terms Document, dated as of September 16, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  14. Class A(2003-9) Terms Document, dated as of October 24, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  15. Class A(2003-10) Terms Document, dated as of October 24, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  16. Class A(2004-1) Terms Document, dated as of February 20, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  17. Class A(2004-2) Terms Document, dated as of February 27, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

A-2



--------------------------------------------------------------------------------

  18. Class A(2004-3) Terms Document, dated as of May 12, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  19. Class A(2004-4) Terms Document, dated as of June 24, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  20. Class A(2004-5) Terms Document, dated as of August 4, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  21. Class A(2004-5) Terms Document (Re-Opening), dated as of August 9, 2004,
to the Indenture, as supplemented by the Asset Pool One Supplement, and as
further supplemented by the Indenture Supplement, by and between the Issuer and
the Indenture Trustee and Collateral Agent.

 

  22. Class A(2004-6) Terms Document, dated as of August 31, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  23. Class A(2004-7) Terms Document, dated as of September 21, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  24. Class A(2004-8) Terms Document, dated as of November 4, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  25. Class A(2004-9) Terms Document, dated as of November 9, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  26. Class A(2004-10) Terms Document, dated as of November 16, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  27. Class A(2005-1) Terms Document, dated as of May 4, 2005, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

A-3



--------------------------------------------------------------------------------

  28. Class A(2005-2) Terms Document, dated as of May 4, 2005, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

  29. Class A(2005-3) Terms Document, dated as of May 23, 2005, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  30. Class A(2005-4) Terms Document, dated as of May 31, 2005, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

A-4



--------------------------------------------------------------------------------

Schedule B

 

CHASEseries

 

Class B

  1. Class B(2002-1) Terms Document, dated as of May 1, 2002, to the Amended and
Restated Indenture, dated as of October 15, 2004 (the “Indenture”), as
supplemented by the Amended and Restated Asset Pool One Supplement, dated as of
October 15, 2004, as amended by the First Amendment, dated as of May 10, 2005
(the “Asset Pool One Supplement”), and as further supplemented by the Amended
and Restated CHASEseries Indenture Supplement, dated as of October 15, 2004 (the
“Indenture Supplement”), by and between Chase Issuance Trust, as Issuer (the
“Issuer”), and Wells Fargo Bank, National Association (“Wells Fargo”), as
Indenture Trustee (in such capacity, the “Indenture Trustee”) and Collateral
Agent (in such capacity, the “Collateral Agent”).

 

  2. Class B(2002-2) Terms Document, dated as of October 8, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  3. Class B(2002-3) Terms Document, dated as of December 16, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  4. Class B(2002-3) Terms Document (Re-Opening), dated as of December 23, 2002,
to the Indenture, as supplemented by the Asset Pool One Supplement, and as
further supplemented by the Indenture Supplement, by and between the Issuer and
the Indenture Trustee and Collateral Agent.

 

  5. Class B(2003-1) Terms Document, dated as of April 15, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  6. Class B(2003-2) Terms Document, dated as of July 3, 2003, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

  7. Class B(2003-3) Terms Document, dated as of September 16, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  8. Class B(2004-1) Terms Document, dated as of August 4, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

B-1



--------------------------------------------------------------------------------

  9. Class B(2004-2) Terms Document, dated as of August 17, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

  10. Class B(2005-1) Terms Document, dated as of May 9, 2005, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

B-2



--------------------------------------------------------------------------------

Schedule C

 

CHASEseries

 

Class C

1. Class C(2002-1) Terms Document, dated as of May 1, 2002, to the Amended and
Restated Indenture, dated as of October 15, 2004 (the “Indenture”), as
supplemented by the Amended and Restated Asset Pool One Supplement, dated as of
October 15, 2004, as amended by the First Amendment, dated as of May 10, 2005
(the “Asset Pool One Supplement”), and as further supplemented by the Amended
and Restated CHASEseries Indenture Supplement, dated as of October 15, 2004 (the
“Indenture Supplement”), by and between Chase Issuance Trust, as Issuer (the
“Issuer”), and Wells Fargo Bank, National Association (“Wells Fargo”), as
Indenture Trustee (in such capacity, the “Indenture Trustee”) and Collateral
Agent (in such capacity, the “Collateral Agent”).

 

2. Class C(2002-2) Terms Document, dated as of October 8, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

3. Class C(2002-3) Terms Document, dated as of December 27, 2002, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

4. Class C(2003-1) Terms Document, dated as of February 6, 2003, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

5. Class C(2003-2) Terms Document, dated as of May 6, 2003, to the Indenture, as
supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

6. Class C(2003-3) Terms Document, dated as of June 18, 2003, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

7. Class C(2003-4) Terms Document, dated as of June 18, 2003, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

8. Class C(2004-1) Terms Document, dated as of March 23, 2004, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

C-1



--------------------------------------------------------------------------------

9. Class C(2004-2) Terms Document, dated as of June 30, 2004, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

10. Class C(2004-3) Terms Document, dated as of November 9, 2004, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

11. Class C(2005-1) Terms Document, dated as of March 17, 2005, to the
Indenture, as supplemented by the Asset Pool One Supplement, and as further
supplemented by the Indenture Supplement, by and between the Issuer and the
Indenture Trustee and Collateral Agent.

 

12. Class C(2005-2) Terms Document, dated as of May 19, 2005, to the Indenture,
as supplemented by the Asset Pool One Supplement, and as further supplemented by
the Indenture Supplement, by and between the Issuer and the Indenture Trustee
and Collateral Agent.

 

C-2